IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


CITY OF PITTSBURGH,                         : No. 293 WAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
              v.                            :
                                            :
                                            :
FRATERNAL ORDER OF POLICE, FORT             :
PITT LODGE NO. 1,                           :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of January, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


         Did the Commonwealth Court ignore this Supreme Court’s existing mandate to
         defer to a grievance arbitrator’s straightforward interpretation of contract
         language by mislabeling her award the construction of an equitable result,
         thereby weakening the general assembly’s intent for Act 111 awards to create
         a final and binding resolution of contract disputes?